Case 6:18-cv-01770-CEM-DCI Document 61 Filed 02/20/20 Page 1 of 3 PageID 738



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA

CF ADVANCE CORP.,                                 §
a California Corporation,                         § Case No. 6:18-cv-01770-CEM-DC
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §
                                                  §
ZACHARIAH THOMAS THRASHER,                        §
                                                  §
               Defendant.                         §
                                                  §
                                                  §


          DEFENDANT’S RESPONSE TO ORDER TO SHOW CAUSE [D.E. 60]

       Defendant, Zachariah Thomas Thrasher (“Thrasher”), by counsel, hereby responds to the

Court’s February 20, 2020, Order to Show Cause [D.E. 60], and states as follows:

           1. As noted in Defendant’s Settlement Conference Letter, which has since been

transmitted to Magistrate Judge Kidd’s chambers, the undersigned unintentionally and

inadvertently failed to transmit its Letter by the deadline set forth in the Court’s Order Regarding

Settlement Conference [D.E. 58].

           2. The parties have been actively engaged in settlement discussions as recently as

February 19, 2020, and consequently the undersigned initially delayed sending Defendant’s

Letter to ensure that it could include the most up to date information regarding the status of

settlement discussions therein.

           3. Thereafter, the undersigned mistakenly believed that the Letter had subsequently

been timely transmitted to Judge Kidd, and remained unaware of its mistake until receipt of the

instant Order, at which time it transmitted its Letter to Judge Kidd on February 20, 2020, along
Case 6:18-cv-01770-CEM-DCI Document 61 Filed 02/20/20 Page 2 of 3 PageID 739



with all pertinent information and documentation required by the both the Order Regarding

Settlement Conference and the Order to Show Cause.

           4. Defendant respectfully believes that this issue has now been resolved by the

transmission of its Letter, and the undersigned apologizes for its delay and any inconvenience it

caused the Court due to its mistake.



       Dated: February 20, 2020             Respectfully submitted,

                                            By: /s/ Andrew S. Rapacke
                                            Attorney for Defendant
                                            THE RAPACKE LAW GROUP, P.A.
                                            Florida Bar No. 0116247
                                            1840 N. Pine Island Road
                                            Plantation, FL 33322
                                            Telephone: (954) 951-0154
                                            Facsimile: (954) 206-0484
                                            Email: andy@arapackelaw.com




                                               2
Case 6:18-cv-01770-CEM-DCI Document 61 Filed 02/20/20 Page 3 of 3 PageID 740



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 20, 2020, under Federal Rule of Civil Procedure

5, the foregoing was filed with the Clerk of the Court by using the CM/ECF system, which will

send an electronic notice to the following lead counsel of record in this proceeding:


Mark Goldstein                                       Louis R. Gigliotti, Esq.
1835 NE Miami Gardens Drive                          Louis R. Gigliotti, PA
Suite 211                                            1605 Dewey Street
Miami, Florida 33179                                 Hollywood, Florida 33020
markgoldsteinattorney@gmail.com                      Tel. 954.471.4392
                                                     Email: lgigliotti@bellsouth.net


              By: /s/ Andrew S. Rapacke
              Florida Bar No. 0116247




                                                 3
